DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Claims 21, 24-37 and 39-40, filed August 31st, 2021 are the subject matter of this Office Action.
 Terminal Disclaimer
The terminal disclaimer filed on 11/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,808,435 and U.S. Patent 10,736,860 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The instantly claimed composition was not anticipated in the prior art.  The closest prior art is Cheng (WO2007/001594 published 01/04/2007). Cheng teaches the use of 0.5-3% wt. alpha-hydroxy carboxylic acid with 0.5-3%wt. anionic tenside and 0.5-5% of water soluble alkanol (page 4 [0009]). While the claimed alpha-hydroxy carboxylic acids and ethanol or isopropanol are taught for the composition ([0027],[0028], [0038],[0039], [0041]) and sulfonated surfactants are embraced in the genus of anionic tenside ([0050], [0053], [0086]), Cheng does not specifically teach that the disclosed amounts of 2-hydroxyhexanoic acid, 2-hydroxyoctanoic acid or 2-hydroxydecanoic acid, C1-C6 alcohol and sulfonated surfactants are present upon dilution to yield the claimed “use” composition.   
The above reference also fails to teach, suggest or make obvious the unexpected properties of eradicating non-enveloped viruses with the claimed ratios of C1-C6 alcohol, 2-hydroxyhexanoic acid, 2-hydroxyoctanoic or 2-hydroxydecanoic and sulfonated surfactant. Meanwhile, examples 3-8 in the instant specification, disclose the incorporation of 0.5-2% wt. 2-hydroxyhexanoic acid or 2-hydroxydecanoic acid yields 4 greater than log-fold log reduction compared to control examples without the art- recognized skin-softening emollients. No reduction in norovirus and poliovirus growth was achieved without 0.5-2% wt. 2-hydroxyhexanoic acid or 2-hydroxydecanoic acid (pages 49-53 of the instant specification).
 Claims 21, 24-30 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 31-37, 39-40, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/22/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628